           Case 2:21-cv-00016-LPL Document 2 Filed 01/06/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DAVID C. KLING,                              )
                                              )        Civil Action No. 21 – 16
                           Plaintiff,         )
                                              )
                     v.                       )        Magistrate Judge Lisa Pupo Lenihan
                                              )
 SCI FAYETTE,                                 )
                                              )
                           Defendant.         )
                                              )


                                               ORDER

        David C. Kling (“Plaintiff”) has mailed to the Court a letter addressed to Chief District

Judge Mark R. Hornak, who instructed the Clerk to file it as a civil rights complaint in a new

case. The Clerk of Court thus filed it at the above actioned case number. It unclear whether

Plaintiff intended this letter to act as a civil rights complaint, but, assuming that he did, this case

may not proceed unless he either,

        (1) tenders to the “Clerk, U.S. District Court” a statutory filing fee in the amount of

            $402.00, or,

        (2) files a properly completed application to proceed in forma pauperis, along with an

            authorization form and a certified copy of his prison account statement for the six (6)

            months preceding the filing of the complaint. An application to proceed in forma

            pauperis and authorization form are enclosed.

        Therefore,

        IT IS HEREBY ORDERED this 6th day of January, 2021, that the Clerk of Court mark

this case CLOSED.
                                                   1
            Case 2:21-cv-00016-LPL Document 2 Filed 01/06/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Plaintiff may submit a motion to proceed in

forma pauperis, along with a certified copy of the inmate account statement for the six (6)

months preceding the filing of the complaint. If that motion is granted, the case will be

reopened.

       IT IS FURTHER ORDERED that in lieu of filing a motion to proceed in forma

pauperis, the Plaintiff may also reopen this case by paying the $402.00 filing fee.

       AND IT IS FURTHER ORDERED that Plaintiff is allowed fourteen (14) days from

this date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules.

Failure to appeal within fourteen (14) days may constitute waiver of the right to appeal.


                                                             /s/ Lisa Pupo Lenihan
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge



Cc:    David C. Kling
       HR4718
       SCI Fayette
       50 Overlook Drive
       LaBelle, PA 15450




                                                 2
